Fish, J.
1. Irrespective of the counter-showing made by the State, the motion of the accused for a continuance, upon the ground of absent witnesses, was insufficient, in that it was not shown that the application was not made for the purpose of delay. Penal Code, § 962; Newsome v. State, 61 Ga. 481; Boggess v. Lowrey, 78 Ga. 353; Burnett v. State, 87 Ga. 622; Johnson v. State, 95 Ga. 499; Tomlin v. State, ante.
2. The evidence warranted the verdict and there was no error in overruling the motion for a new trial.

Judgment affirmed.


All the Justices concurring.